

 
 

 
 

--------------------------------------------------------------------------------

Perpetual Limited

--------------------------------------------------------------------------------

ME Portfolio Management Limited

--------------------------------------------------------------------------------

 
Payment Funding
Facility Agreement for
the Issue and
Repayment of Notes -
SMHL Global Fund
2007-1
 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Table of contents
 
Clause
   
Page
       
1
Definitions and interpretation
1
       
1.1
Definitions
1
 
1.2
Interpretation
6
 
1.3
Banking Day
8
 
1.4
Transaction Document
8
   
 
2
The Notes
8
       
2.1
Application for and Issue of Notes
8
 
2.2
Acknowledgment of Indebtedness
8
 
2.3
Obligations under Notes
9
 
2.4
Ownership of Notes
9
 
2.5
Register
9
   
 
3
Purpose
9
   
 
4
Funding procedures
10
       
4.1
Delivery of Funding Notice
10
 
4.2
Requirements for a Funding Notice
10
 
4.3
Copy of the Funding Notice to be provided to the Issuer
10
 
4.4
Irrevocability of Funding Notice
10
     
5
Loan Facility
11
       
5.1
Provision of Funding Portions
11
 
5.2
Repayment of Outstanding Moneys
11
 
5.3
Interest
11
 
5.4
Order of Repayment
12
 
5.5
Acknowledgments
12
   
 
6
Payments
13
       
6.1
Manner of payments
13
 
6.2
Payments on a Banking Day
13
 
6.3
Appropriation of payments
13
 
6.4
Payments in gross
14
 
6.5
Taxation deduction procedures
14
 
6.6
Amounts payable on demand
14
   
 
7
Representations and warranties
14
       
7.1
By the Issuer
14
 
7.2
By the SF Manager
15

 
page i

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

 
7.3
Survival and repetition of representations and warranties
16
 
7.4
Reliance by the Note Holder and OF Manager
16
   
 
8
Undertakings
16
       
8.1
Term of undertakings
16
 
8.2
Compliance with Covenants
16
 
8.3
Notify Events of Default
17
 
8.4
Know your customer
17
 
8.5
Compliance with Regulation AB
17
 
8.6
Direction of claims by the SF Manager
22
 
8.7
Direction of defence of claims
23
   
 
9
Events of Default
23
       
9.1
Operation of clause 9
23
 
9.2
Effect of Event of Default
24
 
9.3
Issuer to continue to perform
24
 
9.4
Enforcement
24
   
 
10
Trustee Limitation of Liability Protection
24
       
10.1
Limitation of Liability - Issuer
24
 
10.2
Limitation of Liability - Note Holder
25
 
10.3
Wilful Default of the Issuer and the Note Holder
26
   
 
11
Indemnities
27
       
11.1
General indemnity
27
 
11.2
Continuing indemnities and evidence of loss
28
 
11.3
Funds available for indemnity
28
 
11.4
Negligence, wilful default or breach of law
28
 
11.5
Notification from Note Holder or OF Manager
28
   
 
12
Tax, costs and expenses
29
       
12.1
Tax
29
 
12.2
Costs and expenses
29
 
12.3
Goods and services tax
30
   
 
13
Interest on overdue amounts
30
       
13.1
Payment of interest
30
 
13.2
Accrual of interest
30
 
13.3
Rate of interest
31
   
 
14
Assignment
31
       
14.1
Assignment by Transaction Party
31
 
14.2
Assignment by Note Holder and OF Manager
31
 
14.3
Assist transfer or assignment
31
 
14.4
Participation permitted
31

 
page ii

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

 
14.5
Lending Office
31
 
14.6
Disclosure
31
 
14.7
No increase in costs
32
   
 
15
General
32
       
15.1
Confidential information
32
 
15.2
Performance by Note Holder of obligations
32
 
15.3
Transaction Party to bear cost
32
 
15.4
Notices
32
 
15.5
Governing law and jurisdiction
34
 
15.6
Prohibition and enforceability
34
 
15.7
Waivers
34
 
15.8
Variation
34
 
15.9
Cumulative rights
35
 
15.10
Attorneys
35
 
15.11
Binding Obligations
35
 
15.12
Winding up of Securitisation Fund
35
 
15.13
Termination
35
 
15.14
Counterparts
35
       
Schedule 1 - Funding Notice (clause 4.2)
36
   
Schedule 2 - Conditions
38
   
Schedule 3 - Report on assessment of compliance with Regulation AB servicing
criteria
42
   
Schedule 4 - Servicing Criteria to be addressed in assessment of compliance
43



page iii

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
Date 29 May 2007
 
 
Parties
 
Perpetual Limited ABN 86 000 431 827 of Level 12, 123 Pitt Street, Sydney, New
South Wales 2000 in its capacity as trustee of the Securitisation Fund (as
hereinafter defined) (Issuer)
 
Perpetual Limited ABN 86 000 431 827 of Level 12, 123 Pitt Street, Sydney, New
South Wales 2000 in its capacity as trustee of the Origination Fund (as
hereinafter defined) (Note Holder)
 
ME Portfolio Management Limited ABN 79 005 964 134 of Level 16, 360 Collins
Street, Melbourne, Victoria 3000 in its capacity as manager of the
Securitisation Fund (SF Manager)
 
ME Portfolio Management Limited ABN 79 005 964 134 of Level 16, 360 Collins
Street, Melbourne, Victoria 3000 in its capacity as manager of the Origination
Fund (OF Manager)
 
 

--------------------------------------------------------------------------------

Recitals
 

A.
The Issuer is the trustee, and the SF Manager is the manager, of the
Securitisation Fund.

 

B.
The Note Holder is the trustee, and the OF Manager is the manager, of the
Origination Fund.

 

C.
The SF Manager has requested the OF Manager to direct the Note Holder to make
available a loan facility to the Issuer under which the Issuer will issue Notes
to the Note Holder and the Note Holder will purchase Notes from the Issuer.

 

D.
The Note Holder and the OF Manager have agreed to make available a facility on
the terms and conditions of this agreement and have agreed with the SF Manager
and the Issuer that the terms and conditions of the issue and repayment of any
such Notes are those contained in this agreement.

 
The parties agree
 
in consideration of, among other things, the mutual promises contained in this
agreement:
 
 

--------------------------------------------------------------------------------

1
Definitions and interpretation

 

1.1
Definitions 

 
In this agreement, unless the context otherwise requires:
 
Attorney means an attorney appointed under a Material Document;
 
page 1

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
Authorisation includes:
 

(a)
any consent, registration, filing, agreement, notarisation, certificate,
licence, approval, permit, authority or exemption from, by or with a
Governmental Agency; and

 

(b)
any consent or authorisation regarded as given by a Governmental Agency due to
the expiration of the period specified by a statute within which the
Governmental Agency should have acted if it wished to proscribe or limit
anything already lodged, registered or notified under that statute;

 
Authorised Investments has the meaning given to it in the Master Trust Deed;
 
Bank has the meaning given to it in the Master Trust Deed;
 
Banking Day means any day on which Banks are open for business in London, New
York, Melbourne and Sydney (excluding a Saturday, Sunday or public holiday) and
which is a TARGET Settlement Day;
 
Bond Issue Date has the meaning given to it in the Master Trust Deed;
 
Bond Issue Direction has the meaning given to it in the Master Trust Deed;
 
Charge means the charge created under the Security Trust Deed;
 
Class A Note has the meaning given to it in the Supplementary Bond Terms Notice;
 
Class B Note has the meaning given to it in the Supplementary Bond Terms Notice;
 
Collections has the meaning given to it in the Supplementary Bond Terms Notice;
 
Commission has the meaning given to it in the Supplementary Bond Terms Notice;
 
Conditions means the terms and conditions as set out in schedule 2;
 
Designated Rating Agency has the meaning given to it in the Master Trust Deed;
 
Dollars, A$ and $ means the lawful currency of the Commonwealth of Australia;
 
Encumbrance means an interest or power:
 

(a)
reserved in or over an interest in any asset including, but not limited to, any
retention of title; or

 

(b)
created or otherwise arising in or over any interest in any asset under a bill
of sale, mortgage, charge, lien, pledge, trust or power,

 
by way of security for the payment of a debt, any other monetary obligation or
the performance of any other obligation, and includes, but is not limited to,
any agreement to grant or create any of the above;
 
Entity has the same meaning as in Chapter 2E of the Corporations Act;
 
Event of Default means an Event of Default as defined in the Security Trust
Deed;
 
Exchange Act has the meaning given to it in the Supplementary Bond Terms Notice;
 
Excluded Tax means any Tax imposed by any jurisdiction on the net income of the
Note Holder;
 
page 2

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
Facility means the payment funding facility made available by the Note Holder to
the Issuer under this agreement (by purchase of Notes);
 
Fitch Ratings means Fitch Australia Pty Ltd;
 
Funding Date means the date on which a Note will be issued (as stipulated in the
Funding Notice) and the date on which a Funding Portion is, or is to be,
advanced or regarded as advanced to the Issuer under this agreement;
 
Funding Notice means a notice given, or to be given, under clauses 4.1 and 4.2;
 
Funding Portion means in relation to any Note, the principal amount of that Note
to be provided or outstanding at that time (as the case may be);
 
Governmental Agency means any government or any governmental, semi-governmental,
administrative, fiscal or judicial body, department, commission, authority,
tribunal, agency or entity;
 
GST has the same meaning as in the A New Tax System (Goods and Services Tax) Act
1999;
 
Interest Amount means for any Payment Period all of the net income derived from
the investment of the net proceeds of the Principal Outstanding for that Payment
Period;
 
Lending Office means the office of the Note Holder set out in clause
15.4(a)(1)(A) or such other office as notified by the Note Holder under this
agreement;
 
Master Trust Deed means the Master Trust Deed dated 4 July 1994 made between
Perpetual Limited and ME Portfolio Management Limited, and providing for the
establishment of a series of separate trusts known collectively as the
Superannuation Members’ Home Loans Trusts, as amended and restated from time to
time;
 
Material Documents means:
 

(a)
this agreement (including each Note); and

 

(b)
the Security Trust Deed; and

 

(c)
the Supplementary Bond Terms Notice.

 
Moody's has the meaning given to it in the Master Trust Deed;
 
Mortgage has the meaning given to it in the Master Trust Deed;
 
Note means a note issued under clauses 2 and 4;
 
Note Holder means Perpetual Limited (in its capacity as trustee of the
Origination Fund) or any person entitled to be registered as a Note Holder in
accordance with this agreement;
 
Officer means:
 

(a)
in relation to the Issuer and Note Holder, a director, secretary or other person
whose title contains the word or words "manager" or "counsel" or “head” or a
person performing the functions of any of them; and

 

(b)
in relation to the SF Manager and OF Manager, a director or a secretary, or a
person notified to be an authorised officer of the relevant party;

 
page 3

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
Origination Fund means Superannuation Members’ Home Loans Origination Fund No. 3
established pursuant to the Master Trust Deed;
 
Outstanding Moneys means all debts and monetary liabilities of the Issuer to the
Note Holder under or in relation to any Material Document irrespective of
whether the debts or liabilities:
 

(a)
are present or future;

 

(b)
are actual, prospective, contingent or otherwise;

 

(c)
are at any time ascertained or unascertained;

 

(d)
are owed or incurred by or on account of the Issuer alone, or severally or
jointly with any other person;

 

(e)
are owed to or incurred for the account of the Note Holder alone, or severally
or jointly with any other person;

 

(f)
are owed or incurred as principal, interest, fees, charges, taxes, duties or
other imposts, damages (whether for breach of contract or tort or incurred on
any other ground), losses, costs or expenses, or on any other account; or

 
comprise any combination of the above, after:
 

(g)
deducting the aggregate amount of any payments made under clause 3(b); and

 

(h)
adding the aggregate of any amounts recovered by or otherwise paid to the Issuer
where the original non-payment of those amounts was a Payment Amount Shortfall;

 
Outstanding Principal Balance in respect of a Mortgage has the same meaning as
in the Supplementary Bond Terms Notice;
 
Overdue Rate means on any date the rate percent per annum calculated by the OF
Manager which is the rate, expressed as a percentage, derived from dividing the
Interest Amount by the average of the Principal Outstanding on each Banking Day
during the Payment Period immediately preceding the date the Overdue Rate is
calculated;
 
Payment Amount means an amount payable by the Issuer to the counterparty to any
Enhancement or Interest Hedge (as those terms are defined in the Master Trust
Deed) in respect of any loss suffered by the counterparty as a consequence of
the termination before its due date of any arrangement to hedge or otherwise
manage the Issuer's interest rate exposure for any Mortgage being an Asset of
the Securitisation Fund where all or part of the interest payable is subject to
a fixed rate;
 
Payment Amount Shortfall means as the case requires:
 

(a)
a Recovery Shortfall; and

 

(b)
a Threshold Rate Shortfall;

 
Payment Date has the meaning given to it in the Supplementary Bond Terms Notice;
 
Payment Period means the period from and including the last relevant Payment
Date to but excluding the next relevant Payment Date except that the first
Payment Period will commence on the relevant Funding Date and the last Payment
Period will end on the Termination Date;
 
page 4

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
Permitted Encumbrance means:
 

(a)
every lien created by operation of law securing an obligation that is not yet
due;

 

(b)
every lien for the unpaid balance of purchase moneys under an instalment
contract entered into in the ordinary course of business;

 

(c)
every lien for the unpaid balance of moneys owing for repairs; and

 

(d)
an Encumbrance granted under a Transaction Document,

 
which affects or relates to any of the assets of the Securitisation Fund;
 
Power means any right, power, authority, discretion or remedy conferred on the
Note Holder or OF Manager, or a Receiver or an Attorney by any Transaction
Document or any applicable law;
 
Principal Outstanding means at any time the aggregate principal amount of all
outstanding Funding Portions at that time after:
 

(a)
deducting the aggregate amount of any payments made under clause 3(b); and

 

(b)
adding the aggregate of any amounts recovered by or otherwise paid to the Issuer
in respect of a Payment Amount Shortfall;

 
Recovery Shortfall means an amount equal to the difference between the Payment
Amount and the amount recovered or recoverable under or pursuant to the Mortgage
in respect of the Payment Amount;
 
Redraw Funding Facility has the meaning given to it in the Security Trust Deed;
 
Register means the register of Note Holders maintained by the Issuer;
 
Regulation AB has the meaning given to it in the Supplementary Bond Terms
Notice;
 
S&P has the meaning given to it in the Master Trust Deed;
 
Same Day Funds means bank cheque or other immediately available funds;
 
Securitisation Fund means the Securitisation Fund constituted under the Master
Trust Deed known as SMHL Global Fund 2007-1;
 
Security Trust Deed means the security trust deed (as amended from time to time)
in respect of the Securitisation Fund dated 2 May 2007 between the Issuer, the
SF Manager, Perpetual Trustee Company Limited ABN 42 000 001 007 (as security
trustee) and The Bank of New York (as note trustee);
 
Set Date means in relation to the initial Payment Period, the Funding Date, and
in relation to each subsequent Payment Period, the relevant Payment Date at the
commencement of that Payment Period;
 
Supplementary Bond Terms Notice means the Supplementary Bond Terms Notice dated
on or about the date of this agreement in respect of the Securitisation Fund and
providing the terms of issue for Class A Notes and Class B Notes;
 
page 5

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
TARGET Settlement Day means any day on which the Trans-European Automated
Real-time Gross Settlement Express Transfer system is open;
 
Tax means:
 

(a)
any tax (including GST), levy, charge, impost, duty, fee, deduction, compulsory
loan or withholding; or

 

(b)
any income, stamp or transaction duty, tax or charge,

 
which is assessed, levied, imposed or collected by any Governmental Agency and
includes, but is not limited to, any interest, fine, penalty, charge, fee or
other amount imposed on or in respect of any of the above;
 
Termination Date means, the first to occur of:
 

(a)
the date on which the Total Outstanding Principal Balance is zero or will be
zero following any payments made on the relevant Payment Date (as defined under
the Supplementary Bond Terms Notice); and

 

(b)
the date by which the SF Manager has received written notification from each
Designated Rating Agency (as defined in the Master Trust Deed) that the
provision of the Facility and the subscription and issue of Notes under the
Facility (including any outstanding Notes) is no longer necessary in order to
maintain the “AAA”, “Aaa” and “AAA” rating of notes in the Securitisation Fund
known as the “Class A Notes” by S&P, Moody’s and Fitch Ratings respectively;

 
Threshold Rate Shortfall means any shortfall arising under any determination
under clause 11(a) of the Supplementary Bond Terms Notice;
 
Total Outstanding Principal Balance has the meaning given to it under the
Supplementary Bond Terms Notice;
 
Transaction Document has the meaning given to it in the Master Trust Deed and
includes this agreement and any document or agreement entered into or given
under it (including Notes);
 
Transaction Party means:
 

(a)
the Issuer; or

 

(b)
the SF Manager.

 

1.2
Interpretation 

 
In this agreement, headings and boldings are for convenience only and do not
affect the interpretation of this agreement and, unless the context otherwise
requires:
 

(a)
words importing the singular include the plural and vice versa;

 

(b)
words importing a gender include any gender;

 

(c)
other parts of speech and grammatical forms of a word or phrase defined in this
agreement have a corresponding meaning;

 

(d)
an expression importing a natural person includes any company, partnership,
joint venture, association, corporation or other body corporate and any
Governmental Agency;

 
page 6

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(e)
a reference to any thing (including, but not limited to, any right) includes a
part of that thing;

 

(f)
a reference to a part, clause, party, annexure, exhibit or schedule is a
reference to a part and clause of, and a party, annexure, exhibit and schedule
to, this agreement and a reference to this agreement includes any annexure,
exhibit and schedule;

 

(g)
a reference to a statute, regulation, proclamation, ordinance or by-law includes
all statutes, regulations, proclamations, ordinances or by-laws amending,
consolidating or replacing it, and a reference to a statute includes all
regulations, proclamations, ordinances and by-laws issued under that statute;

 

(h)
a reference to a document includes all amendments or supplements to, or
replacements or novations of, that document;

 

(i)
a reference to liquidation includes appointment of an administrator, compromise,
arrangement, merger, amalgamation, reconstruction, winding up, dissolution,
assignment for the benefit of creditors, scheme, composition or arrangement with
creditors, insolvency, bankruptcy, or a similar procedure or, where applicable,
changes in the constitution of any partnership or person or death;

 

(j)
a reference to a party to any document includes that party's successors and
permitted assigns;

 

(k)
a reference to an agreement other than this agreement includes an undertaking,
deed, agreement or legally enforceable arrangement or understanding whether or
not in writing;

 

(l)
a reference to an asset includes all property of any nature, including, but not
limited to, a business, and all rights, revenues and benefits;

 

(m)
a reference to a document includes any agreement in writing, or any certificate,
notice, instrument or other document of any kind;

 

(n)
no provision of this agreement will be construed adversely to a party solely on
the ground that the party was responsible for the preparation of this agreement
or that provision;

 

(o)
a reference to the drawing, accepting, endorsing or other dealing with or of a
Bill refers to a drawing, accepting, endorsing or dealing within the meaning of
the Bills of Exchange Act 1909;

 

(p)
a reference to a body, other than a party to this agreement (including, without
limitation, an institute, association or authority), whether statutory or not:

 

(1)
which ceases to exist; or

 

(2)
whose powers or functions are transferred to another body,

 
is a reference to the body which replaces it or which substantially succeeds to
its powers or functions; and
 

(q)
the Issuer or the Note Holder will only be considered to have knowledge or
awareness of, or notice of, a thing, or grounds to believe any thing, by virtue
of the officers of the Issuer or the Note Holder having day to day
responsibility for the administration of the Origination Fund or the
Securitisation Fund (as the case may be) having actual knowledge, actual
awareness or actual notice of that thing, or grounds or reason to believe that
thing (and similar references will be interpreted in this way). In addition,
notice, knowledge or awareness of an Event of Default means notice, knowledge or
awareness of the occurrence of the events or circumstances constituting an Event
of Default and that those events or circumstances constitute an Event of
Default.

 
page 7

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

1.3
Banking Day

 
Unless otherwise stipulated in this agreement, where the day on or by which any
thing is to be done is not a Banking Day, that thing must be done on or by the
succeeding Banking Day.
 

1.4
Transaction Document

 
The parties agree that this agreement and any document or agreement entered into
or given under it (including a Note) is a "Transaction Document" for the
purposes of the Master Trust Deed.
 

--------------------------------------------------------------------------------

2
The Notes

 

2.1
Application for and Issue of Notes

 

(a)
The SF Manager may request that the Issuer issues a Note to the Note Holder by:

 

(1)
requesting a Note be issued from “SMHL Global Fund 2007-1”;

 

(2)
specifying the principal amount of the Note required;

 

(3)
specifying the proposed date of issue of the Note; and

 

(4)
providing to the Note Holder and the OF Manager a Funding Notice (and a copy to
the Issuer) pursuant to clause 4.

 

(b)
If the SF Manager has requested that the Issuer issues a Note in accordance with
clause 2.1(a) and the OF Manager and Note Holder agree to subscribe for the Note
as requested by the SF Manager, the Issuer must, on the terms of this agreement,
issue the Note to the Note Holder in consideration for the principal amount
provided that the OF Manager and Note Holder have complied with clause 5.1.

 

(c)
The parties agree that the terms and conditions contained in this agreement, the
Supplementary Bond Terms Notice (to the extent applicable) and the Security
Trust Deed (to the extent applicable) govern the issue and repayment of the
Notes.

 

2.2
Acknowledgment of Indebtedness

 
The Issuer acknowledges its indebtedness to the Note Holder in respect of each
Note issued under this agreement.
 
page 8

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

2.3
Obligations under Notes

 

(a)
The obligations of the Issuer under the Notes are constituted by, and specified
in, this agreement and in the Conditions.

 

(b)
Each Note is a separate debt of the Issuer.

 

(c)
The entitlement of any person to a Note is determined by registration as a Note
Holder of that Note.

 

(d)
The making of, or giving effect to, a manifest error in an inscription in the
Register will not avoid the creation or transfer of a Note.

 

2.4
Ownership of Notes

 

(a)
A Note may be transferred by the Note Holder to any person in accordance with
this agreement.

 

(b)
The person whose name is registered as the Note Holder of a Note in the Register
will be, and will be treated by the Issuer as, the absolute owner of the Note.

 

2.5
Register

 
The Issuer must:
 

(a)
establish and maintain the Register;

 

(b)
enter in the Register in respect of each Note:

 

(1)
the principal amount and principal outstanding in respect of each Note;

 

(2)
its date of issue and date of redemption and cancellation; and

 

(3)
the date on which any person becomes, or ceases to be, a Note Holder.

 

--------------------------------------------------------------------------------

3
Purpose

 

(a)
Subject to clause 3(b), the Issuer must, and the SF Manager must cause the
Issuer to, keep the proceeds of a Funding Portion invested in Authorised
Investments:

 

(1)
which are rated “AAA” or “A-1+” by S&P, “Prime-1” or “Aaa” by Moody’s and “AAA”
or “F1+” by Fitch Ratings, or such other rating as any Designated Rating Agency
may approve from time to time;

 

(2)
which mature (except in the case of call deposits with a Bank) not later than
the Banking Day before the relevant Payment Date immediately after the day on
which they are made; and

 

(3)
otherwise in accordance with the Master Trust Deed.

 

(b)
The Issuer must, and the SF Manager must cause the Issuer to, apply funds
invested under clause 3(a):

 
page 9

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(1)
to the extent of any Payment Amount Shortfall and subject to clause 5.5(b)(3),
towards Collections in accordance with the Supplementary Bond Terms Notice; and

 

(2)
otherwise as required under clause 5 or clause 11.

 

--------------------------------------------------------------------------------

4
Funding procedures

 

4.1
Delivery of Funding Notice

 
If the SF Manager determines that the Issuer requires a Note to be issued, the
SF Manager must deliver to the Note Holder and the OF Manager a Funding Notice
in accordance with this clause 4.
 

4.2
Requirements for a Funding Notice

 
A Funding Notice:
 

(a)
must be in writing in the form of, and specifying the matters set out in,
schedule 1;

 

(b)
must be received by the Note Holder and the OF Manager at least 2 Banking Days
before the proposed Funding Date (or such shorter period as the OF Manager may
agree in writing);

 

(c)
must be signed by an Officer of the SF Manager and an Officer of the Issuer;

 

(d)
whether or not stated in the notice, constitutes a representation and warranty
by each of the Issuer and the SF Manager that so far as it is aware (without the
need to make enquiry) each representation and warranty set out in clause 7 and
given by it is true, correct and not misleading as if made at the date of the
Funding Notice and the Funding Date in respect of the facts and circumstances
then subsisting, but if the representation and warranty constituted by this
clause 4.2(d) is not correct the Funding Notice must contain a statement to that
effect and must set out full details of any exceptions and the reasons and any
remedial action taken or proposed. Any such statement is without prejudice to
the rights of the Note Holder and OF Manager.

 

4.3
Copy of the Funding Notice to be provided to the Issuer

 
A copy of each Funding Notice must be provided to the Issuer at least 1 Banking
Day before the proposed Funding Date together with the Bond Issue Direction for
the issue of the Notes.
 

4.4
Irrevocability of Funding Notice

 
The Note Holder or the OF Manager may, in its absolute discretion, decide to
decline to provide the requested funding specified in the Funding Notice, in
which case the OF Manager must notify each of the Issuer and the SF Manager in
writing. Following agreement by the Note Holder and the OF Manager to the issue
of the relevant Note specified in the Funding Notice, the Issuer is irrevocably
committed to, and the SF Manager is irrevocably committed to cause the Issuer
to, issue the relevant Note and to draw Funding Portions from the Note Holder in
accordance with the Funding Notice given to the OF Manager and the Note Holder.
 
page 10

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
 

--------------------------------------------------------------------------------

5
Loan Facility

 

5.1
Provision of Funding Portions

 
If the SF Manager gives a Funding Notice in accordance with clause 4 and the OF
Manager and the Note Holder agree to the issue of the specified Note, then,
subject to this agreement (including, without limitation, clause 10), the Note
Holder must, and the OF Manager must cause the Note Holder to, provide the
relevant Funding Portion under the Facility as payment for the relevant Note in
Same Day Funds in Dollars not later than 12 noon (Melbourne time) on the
specified Funding Date and in accordance with that Funding Notice.
 

5.2
Repayment of Outstanding Moneys

 

(a)
If after having regard to clause 5.5, the SF Manager determines that on any
Banking Day the Principal Outstanding is greater than the amount agreed from
time to time by the SF Manager and each Designated Rating Agency the Issuer
must, and the SF Manager must cause the Issuer to, repay to the Note Holder so
much of the Principal Outstanding so that the Principal Outstanding immediately
after that repayment will not cause the current rating of the Class A Notes and
the Class B Notes issued by the Issuer to be downgraded or withdrawn by any
Designated Rating Agencies.

 

(b)
The Issuer must, and the SF Manager must cause the Issuer to, repay the
Principal Outstanding, if any, in full on the Termination Date.

 

(c)
The Issuer must, and the SF Manager must cause the Issuer to, pay or repay the
balance of the Outstanding Moneys in full to the Note Holder on the Termination
Date or on such other date on which the Principal Outstanding is, or is required
to be, repaid in full.

 

(d)
The Issuer is not obliged to make a repayment under this clause 5.2 other than
out of the funds invested or available for investment under clause 3.

 

5.3
Interest

 

(a)
On each relevant Payment Date, the Issuer must, and the SF Manager must cause
the Issuer to, pay to the Note Holder interest in relation to the relevant
Payment Period being an amount equal to the Interest Amount. The Issuer is not
obliged to pay interest under this clause 5.3(a) other than out of the Interest
Amount.

 

(b)
The Issuer and the SF Manager acknowledge that the Interest Amount is not
available to meet any payment obligation of the Issuer other than its obligation
to pay interest under clauses 5.3(a) and 5.3(c).

 

(c)
If on any relevant Payment Date, the Interest Amount in respect of the relevant
Payment Period is not paid on the whole amount of the Principal Outstanding:

 
page 11

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(1)
the Interest Amount shall accrue interest at the Overdue Rate for the next
Payment Period;

 

(2)
the Interest Amount and interest accrued under paragraph (1) shall become
payable on the next relevant Payment Date; and

 

(3)
to the extent to which any unpaid Interest Amount (including any interest
accrued under paragraph (1)) remains unpaid after that next relevant Payment
Date it will again be subject to paragraphs (1) and (2) for each subsequent
Payment Period and relevant Payment Date until it has been paid.

 

(d)
Interest must be calculated in arrears on daily balances on the basis of a 365
day year and for the actual number of days elapsed during the relevant period.

 
 

5.4
Order of Repayment

 

(a)
In making repayments under clause 5.2, the Issuer must, and the SF Manager must
cause the Issuer to, apply the amount of the repayment to repay the Principal
Outstanding under the Notes in order of the date of issue of the Notes so that
the Notes issued earlier in time are repaid first.

 

(b)
The Note Holder must, and the OF Manager must cause the Note Holder to, apply
repayments in accordance with clause 6.3(a).

 

(c)
The OF Manager must advise the Issuer and the SF Manager in writing of the Notes
which have been wholly or partly repaid, the amount of the repayment and the
Principal Outstanding under that Note.

 

5.5
Acknowledgments

 

(a)
The Issuer acknowledges that if an amount is paid out of the Securitisation Fund
as a consequence of a Payment Amount Shortfall, and an amount referable to that
Payment Amount Shortfall is subsequently recovered by or otherwise paid to the
Issuer, such amounts are to be available for repayment under clause 5.

 

(b)
Each of the parties acknowledges that:

 

(1)
the Issuer will not be able to issue the Class A Notes or the Class B Notes
unless and until a Funding Portion has been provided and maintained under clause
5.1 such that the Principal Outstanding is not less than 0.00% of the
Outstanding Principal Balance of the Loans secured by the Mortgages comprised in
the Assets of Securitisation Fund on the issue date of the notes;

 

(2)
in order to maintain the assigned rating by each Designated Rating Agency (which
rating confirmation by each Designated Rating Agency must be in writing) of the
Class A Notes or the Class B Notes it may be necessary to increase the amount of
the Principal Outstanding to an amount in excess of 0.00% of the Outstanding
Principal Balance of the Loans secured by Mortgages comprised in the Assets of
Securitisation Fund;

 

(3)
the amount of the Principal Outstanding up to an amount equal to 0.00% of the
Outstanding Principal Balance of the Loans secured by Mortgages comprised in the
Assets of Securitisation Fund is only available in respect of Payment Amount
Shortfalls being Recovery Shortfalls and any Principal Outstanding in excess of
0.00% of the Outstanding Principal Balance of the Loans secured by Mortgages
comprised in the Assets of Securitisation Fund is only available in respect of
Payment Amount Shortfalls being Threshold Rate Shortfalls; and

 
page 12

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(4)
if a Threshold Rate Shortfall exists and the amount of the Funding Portion is
not increased as contemplated by clause 5.5(b)(2), the SF Manager must comply
with clauses 11(c)(1) and (2) of the Supplementary Bond Terms Notice.

 

--------------------------------------------------------------------------------

6
Payments

 

6.1
Manner of payments

 
All payments to the Note Holder under the Material Documents must be made:
 

(a)
in Same Day Funds;

 

(b)
in Dollars; and

 

(c)
not later than 11:00 am (Melbourne time) on the due date,

 
to the account of the Note Holder specified by the OF Manager to the Issuer or
in such other manner to an account of the Note Holder as the OF Manager directs
from time to time.
 

6.2
Payments on a Banking Day

 
If a payment is due on a day which is not a Banking Day, the due date for that
payment is the next Banking Day and interest must be adjusted accordingly.
 

6.3
Appropriation of payments

 

(a)
All payments made by the Issuer to the Note Holder under this agreement may be
appropriated as between principal, interest and other amounts, as the OF Manager
in its absolute discretion determines or, failing any determination, in the
following order:

 

(1)
firstly, towards reimbursement of all fees, costs, expenses, charges, damages
and indemnity payments incurred or due and owing by the Transaction Parties
under the Material Documents;

 

(2)
secondly, towards payment of interest due and payable under the Material
Documents; and

 

(3)
thirdly, towards repayment of the Principal Outstanding.

 

(b)
Any appropriation under clause 6.3(a) overrides any appropriation made by the
Issuer.

 
page 13

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

6.4
Payments in gross

 
All payments which a Transaction Party is required to make under any Material
Document must be:
 

(a)
without any set-off, counterclaim or condition; and

 

(b)
without any deduction or withholding for any Tax or any other reason, unless the
Transaction Party is required to make a deduction or withholding by applicable
law.

 

6.5
Taxation deduction procedures

 
If a Transaction Party is required to make a deduction or withholding in respect
of Tax from any payment to be made to the Note Holder under any Material
Document, then:
 

(a)
that Transaction Party has no obligation to indemnify the Note Holder against
that tax; and

 

(b)
that Transaction Party must, and in the case of the Issuer, the SF Manager must
cause the Issuer to, use its best endeavours to obtain official receipts or
other documentation from the relevant Governmental Agency and within 2 Banking
Days after receipt the Issuer must, and the SF Manager must cause the Issuer to,
deliver them to the Note Holder.

 

6.6
Amounts payable on demand

 
If any amount payable by a Transaction Party under any Material Document is not
expressed to be payable on a specified date that amount is payable by the
Transaction Party on demand by the Note Holder or OF Manager.
 

--------------------------------------------------------------------------------

7
Representations and warranties

 

7.1
By the Issuer

 
The Issuer hereby represents and warrants to the OF Manager and Note Holder
that:
 

(a)
(Due Incorporation): it is duly incorporated and has the corporate power to own
its property and to carry on its business as is now being conducted;

 

(b)
(Constitution): the execution delivery and performance of this agreement and any
Note does not and will not violate its constitution;

 

(c)
(Corporate Power): it has the power and has taken all corporate and other action
required to enter into this agreement and each Note and to authorise the
execution and delivery of this agreement and each Note and the performance of
its obligations thereunder;

 

(d)
(Filings): it has filed all corporate notices and effected all registrations
with the Australian Securities and Investments Commission or similar office in
the jurisdiction of incorporation and in any other jurisdiction as required by
law and all such filings and registrations are current, complete and accurate
except:

 
page 14

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(1)
as such enforceability may be limited by any applicable bankruptcy, insolvency,
re-organisation, moratorium or trust or other similar laws affecting creditors’
rights generally; and

 

(2)
that this representation and warranty does not apply to the filing of ASIC form
309 or ASIC form 350 in relation to the creation or stamping of the Charge;

 

(e)
(Legally Binding Obligation): this agreement and each Note constitutes or will
constitute a valid, legally binding and enforceable obligation of it in
accordance with its terms except as such enforceability may be limited by any
applicable bankruptcy, insolvency, reorganisation, moratorium or trust laws or
other similar laws affecting creditors' rights generally;

 

(f)
(Execution, Delivery and Performance): the execution, delivery and performance
of this agreement and each Note by it does not violate any existing law or
regulation or any document or agreement to which it is a party in either case in
its capacity as trustee of the Securitisation Fund or which is binding upon it
or any of its assets in its capacity as trustee of the Securitisation Fund;

 

(g)
(Authorisation): all consents, licences, approvals and authorisations of every
Government Agency required to be obtained by it in connection with the execution
and delivery of, and performance of its obligations under, this agreement and
any Note have been obtained and are valid and subsisting;

 

(h)
(Securitisation Fund Validly Created): the Securitisation Fund has been validly
created and is in existence at the date of this agreement;

 

(i)
(Sole Trustee): it has been validly appointed as trustee of the Securitisation
Fund and is presently the sole trustee of the Securitisation Fund;

 

(j)
(Master Trust Deed): the Securitisation Fund is constituted pursuant to the
Master Trust Deed; and

 

(k)
(No Proceedings to Remove): no notice has been given to it and to its knowledge
no resolution has been passed or direction or notice has been given, removing it
as trustee of the Securitisation Fund.

 

7.2
By the SF Manager

 
The SF Manager hereby represents and warrants to the OF Manager and Note Holder
that:
 

(a)
(Due incorporation): it is duly incorporated and has the corporate power to own
its property and to carry on its business as is now being conducted;

 

(b)
(Constitution): the execution, delivery and performance by it of this agreement
and each Note does not and will not violate its constitution;

 

(c)
(Corporate power): the SF Manager has the power and has taken all corporate and
other action required to enter into this agreement and each Note and to
authorise the execution and delivery of this agreement and each Note and the
performance of its obligations hereunder;

 
page 15

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(d)
(Filings): the SF Manager has filed all corporate notices and effected all
registrations with the Australian Securities and Investments Commission or
similar office in its jurisdiction of incorporation and in any other
jurisdiction as required by law and all such filings and registrations are
current, complete and accurate;

 

(e)
(Legally Binding Obligation): this agreement and each Note constitutes or will
constitute a valid, legally binding and enforceable obligation of the SF Manager
in accordance with its terms except as such enforceability may be limited by any
applicable bankruptcy, insolvency, re-organisation, moratorium or trust or other
similar laws affecting creditors' rights generally;

 

(f)
(Execution, Delivery and Performance): the execution, delivery and performance
of this agreement and each Note by the SF Manager does not violate any existing
law or regulation or any document or agreement to which the SF Manager is a
party or which is binding upon it or any of its assets; and

 

(g)
(Authorisation): all consents, licences, approvals and authorisations of every
Government Agency required to be obtained by the SF Manager in connection with
the execution, delivery and performance of this agreement and each Note have
been obtained and are valid and subsisting.

 

7.3
Survival and repetition of representations and warranties

 
The representations and warranties in, or given under, this agreement including,
but not limited to, clauses 7.1 and 7.2:
 

(a)
survive the execution of each Transaction Document; and

 

(b)
are regarded as repeated on each Funding Date with respect to the facts and
circumstances then subsisting.

 

7.4
Reliance by the Note Holder and OF Manager

 
The Issuer and the SF Manager each acknowledge that the Note Holder and OF
Manager have entered into each Transaction Document to which it is a party in
reliance on the representations and warranties in, or given under, this
agreement including, but not limited to, clauses 7.1 and 7.2.
 

--------------------------------------------------------------------------------

8
Undertakings

 

8.1
Term of undertakings

 
Unless the OF Manager otherwise agrees in writing, until the Outstanding Moneys
are fully and finally repaid the Issuer and the SF Manager must, at its own cost
(but without prejudice to clause 10 in the case of the Issuer), comply with the
undertakings in this clause 8.
 

8.2
Compliance with Covenants

 
The Issuer must and the SF Manager must ensure that the Issuer does:
 
page 16

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(a)
comply with all of its covenants and obligations under the Security Trust Deed
and Supplementary Bond Terms Notice; and

 

(b)
wherever it is required to obtain consent of the Security Trustee (as defined in
the Security Trust Deed) under the Security Trust Deed also obtain the prior
written consent of the Note Holder and OF Manager.

 

8.3
Notify Events of Default

 
On and from the Termination Date, each of the SF Manager and the Issuer must
immediately notify all the other parties to this agreement in writing if it
becomes actually aware of the occurrence of any Event of Default and must
provide full and complete details in relation thereto immediately upon becoming
actually aware of such details.
 

8.4
Know your customer

 
Subject to any confidentiality, privacy or general trust law obligations owed by
the Issuer to Bondholders and any applicable confidentiality or privacy laws,
except to the extent those obligations or laws are overridden by applicable
anti-money laundering or counter-terrorism financing laws, each party hereto
(Information Provider) agrees to provide any information and documents
reasonably required by another party hereto (Information Receiver) for the
Information Receiver to comply with any applicable anti-money laundering or
counter-terrorism financing laws including, without limitation, any laws
imposing "know your customer" or other identification checks or procedures on a
party, but only to the extent that such information is in the possession of, or
otherwise readily available to, the Information Provider. The Information
Receiver may, to the extent required by law, decline to perform its affected
obligations under the Transaction Documents to which it is a party. Any
Information Receiver receiving information and documents pursuant to this clause
8.4 agrees to utilize such information and documents solely for the purpose of
complying with applicable anti-money laundering or counter-terrorism financing
laws.
 

8.5
Compliance with Regulation AB

 
In relation to compliance with Regulation AB:
 

(a)
the SF Manager and the Issuer acknowledge and agree that the purpose of this
clause 8.5 is to facilitate compliance by the Issuer in relation to the
Securitisation Fund with the provisions of Regulation AB and related rules and
regulations of the Commission to the extent applicable to the Issuer;

 

(b)
the SF Manager shall not exercise its right to request delivery of information
or other performance under these provisions other than as required to comply
with the Securities Act, the Exchange Act and the rules and regulations of the
Commission thereunder, including Regulation AB, with respect to the
Securitisation Fund. The SF Manager shall not request the delivery of
information or other performance under this clause 8.5 unless the SF Manager is
required under the Exchange Act to file an annual report on Form 10-K with
respect to the Securitisation Fund. The SF Manager and the Issuer acknowledge
that interpretations of the requirements of Regulation AB may change over time,
whether due to interpretive guidance provided by the Commission or its staff,
consensus among participants in the asset-backed securities markets, advice of
counsel, or otherwise, and agrees to comply with requests made by the SF Manager
in good faith for delivery of information under these provisions on the basis of
evolving interpretations of Regulation AB; provided that, to the extent the SF
Manager and the Issuer do not agree with respect to an interpretation of
Regulation AB, the SF Manager and the Issuer shall obtain a written opinion of
counsel of U.S. national reputation in the practice of U.S. federal securities
laws reasonably acceptable to the SF Manager and the Issuer, addressed to the SF
Manager and the Issuer, stating the opinion of such counsel with respect to the
interpretation of the relevant provision(s) of Regulation AB; provided, further,
that the costs and fees of such counsel incurred in the preparation of such
written opinion shall be divided equally between the SF Manager and the Issuer.
In relation to the Securitisation Fund, the Issuer shall cooperate fully with
the SF Manager to deliver to the SF Manager (including any of its assignees or
designees), any and all statements, reports, certifications, records and any
other information within the control of the Issuer or for which the Issuer is
responsible necessary in the good faith determination of the SF Manager to
permit the SF Manager to comply with the provisions of Regulation AB, together
with such disclosures relating to the SF Manager, the Issuer, any Subcontractor
of the Issuer, the Loans, the servicing of the Loans or any other servicing
activities within the meaning of Item 1122 of Regulation AB, reasonably believed
by the SF Manager to be necessary in order to effect such compliance;

 
page 17

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(c)
the SF Manager (including any of its assignees or designees) shall cooperate
with the Issuer by providing timely notice of requests for information under
these provisions following the SF Manager becoming aware that it is required
under the Exchange Act to file an annual report on Form 10-K in any year and by
reasonably limiting such requests to information required, in the SF Manager’s
reasonable judgment, to comply with Regulation AB;

 

(d)
the Issuer acknowledges and agrees that, to the extent the SF Manager reasonably
determines, upon consultation with, and to the extent agreed with, the Issuer,
that the Issuer is “participating in the servicing function” in relation to the
Securitisation Fund within the meaning of Item 1122 of Regulation AB, the Issuer
will comply with the applicable requirements contained in clause 8.5(e) - (i);
provided that, to the extent the SF Manager and the Issuer do not agree whether
the Issuer is “participating in the servicing function” with respect to one or
more Servicing Criteria within the meaning of Item 1122 in relation to the
Securitisation Fund, the SF Manager and the Issuer shall obtain a written
opinion of counsel of U.S. national reputation in the practice of U.S. federal
securities laws reasonably acceptable to the SF Manager and the Issuer,
addressed to the SF Manager and the Issuer, stating whether, in the opinion of
such counsel, the Issuer is “participating in the servicing function” with
respect to such Servicing Criteria within the meaning of Item 1122 in relation
to the Securitisation Fund; provided, further, that the costs and fees of such
counsel incurred in the preparation of such written opinion shall be divided
equally between the SF Manager and the Issuer;

 
page 18

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(e)
on or before September 1 of each calendar year, commencing in 2007 the Issuer
shall upon the reasonable request of the Manager:

 

(1)
deliver to the SF Manager a report (in form and substance reasonably
satisfactory to the SF Manager) regarding the Issuer’s assessment of compliance
with the Servicing Criteria during the immediately preceding financial year
ended June 30, as required under Rules 13a-18 and 15d-18 of the Exchange Act and
Item 1122 of Regulation AB. Such report shall be addressed to the SF Manager and
signed by an authorized officer of the Issuer, and shall address each of the
Servicing Criteria specified on a certification substantially in the form of
Schedule 3 hereto and addressing, at a minimum, the criteria identified in
Schedule 4 hereto as “Applicable Servicing Criteria”, but only with respect to
such of the Servicing Criteria that the Issuer performs;

 

(2)
deliver to the SF Manager a report of a registered public accounting firm
reasonably acceptable to the SF Manager that attests to, and reports on, the
assessment of compliance made by the Issuer and delivered pursuant to the
preceding paragraph. Such attestation shall be in accordance with Rules
1-02(a)(3) and 2-02(g) of Regulation S-X under the Securities Act and the
Exchange Act;

 

(3)
cause each Subcontractor of the Issuer (if any) determined by the Issuer
pursuant to clause 8.5 to be "participating in the servicing function" within
the meaning of Item 1122 of Regulation AB, to deliver to the SF Manager an
assessment of compliance and accountants’ attestation as and when provided in
clause 8.5(e)(1) and 8.5(e)(2), but only with respect to such of the Servicing
Criteria that such Subcontractor of the Issuer performs;

 
An assessment of compliance provided by a Subcontractor of the Issuer pursuant
to clause 8.5(e)(3) need not address any elements of the Servicing Criteria
other than those specified by the Issuer pursuant to clause 8.5(f), and need
only address such of the Servicing Criteria that such Subcontractor performs;
 

(f)
in relation to the use of Subcontractors:

 

(1)
the Issuer shall promptly upon the reasonable request of the SF Manager provide
to the SF Manager (or any designee of the SF Manager) a written description (in
form and substance satisfactory to the SF Manager) of the role and function of
each Subcontractor utilized by the Issuer, specifying:

 

(A)
the identity of each such Subcontractor;

 

(B)
which (if any) of such Subcontractors are "participating in the servicing
function" within the meaning of Item 1122 of Regulation AB; and 

 

(C)
which elements of the Servicing Criteria will be addressed in assessments of
compliance provided by each Subcontractor identified pursuant to clause
8.5(f)(1)(B);

 

(2)
as a condition to the utilization of any Subcontractor determined to be
"participating in the servicing function" within the meaning of Item 1122 of
Regulation AB, (i) the Issuer shall cause any such Subcontractor used by the
Issuer for the benefit of the SF Manager to comply with the provisions of
clauses 8.5(e) - (i), 8.6 and 8.7 of this agreement to the same extent as if
such Subcontractor were the Issuer (provided that in the case of a Subcontractor
of the Issuer, the obligations of such Subcontractor under clause 8.5(g) will be
owed directly to the SF Manager and the Issuer will do all things reasonably
necessary to cause the Subcontractor to owe such obligations directly to the SF
Manager) and (ii) the Issuer shall obtain the written consent of the SF Manager
(which is not to be unreasonably withheld or delayed) to the utilization of such
Subcontractor. The Issuer shall be responsible for obtaining from each
Subcontractor and delivering to the SF Manager any assessment of compliance and
accountants’ attestation required to be delivered by such Subcontractor under
clause 8.5(e) - (i), in each case as and when required to be delivered;

 
page 19

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(g)
the Issuer shall indemnify the SF Manager and shall hold the SF Manager harmless
from and against any losses, damages, penalties, fines, forfeitures, legal fees
and expenses and related costs, judgments, and any other costs, fees and
expenses that it sustains directly as a result of:

 

(1)
any untrue statement of a material fact contained or alleged to be contained in
any information, report, certification, accountants’ letter or other material
provided in written or electronic form under this clause 8.5 by or on behalf of
the Issuer, or provided under this clause 8.5 by or on behalf of any
Subcontractor of the Issuer (collectively, the "Issuer Information"); provided
that in the case of any untrue statement of a material fact contained or alleged
to be contained in the accountant's letter, the Issuer will indemnify and hold
harmless the SF Manager only to the extent of the sum that the Issuer recovers
from the accounting firm providing such accountant's letter (which recovery the
Issuer must if the Issuer in good faith determines the Issuer is entitled to do
so after taking professional advice pursue including by taking action in any
relevant court of competent jurisdiction); provided, further, that the Issuer
will not indemnify and hold harmless the SF Manager to the extent that the
untrue statement of a material fact contained or alleged to be contained in the
Issuer Information relates to information provided to the Issuer by the SF
Manager or any other party to enable the Issuer to complete its duties under the
Transaction Documents; or

 

(2)
the omission or alleged omission to state in the Issuer Information a material
fact required to be stated in the Issuer Information or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, by way of clarification, that this clause
8.5(g)(2) shall be construed solely by reference to the Issuer Information and
not to any other information communicated in connection with a sale or purchase
of securities, without regard to whether the Issuer Information or any portion
thereof is presented together with or separately from such other information;
provided, further, that in the case of the omission or alleged omission to state
in an accountant's letter a material fact required to be stated in the
accountant's letter or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, the
Issuer will indemnify and hold harmless the SF Manager only to the extent of the
sum that the Issuer recovers from the accounting firm providing such
accountant's letter (which recovery the Issuer must if the Issuer in good faith
determines the Issuer is entitled to do so after taking professional advice
pursue including by taking action in any relevant court of competent
jurisdiction); provided, further, that the Issuer will not indemnify and hold
harmless the SF Manager to the extent that the omission or alleged omission to
state in the Issuer Information a material fact required to be stated in the
Issuer Information or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading, relates
to information provided to the Issuer by the SF Manager or any other party to
enable the Issuer to complete its duties under the Transaction Documents; or

 
page 20

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(3)
any failure by the Issuer or any Subcontractor of the Issuer to deliver any
information, report, certification, accountants’ letter or other material when
and as required under this clause 8.5, including any failure by the Issuer to
disclose any non-compliance with any of the Servicing Criteria in a
certification or to identify pursuant to clause 8.5(f) any Subcontractor
"participating in the servicing function" within the meaning of Item 1122 of
Regulation AB. In the case of any failure of performance described in clause
8.5(g)(3), the Issuer shall promptly reimburse the SF Manager, for all costs
reasonably incurred by the SF Manager in order to obtain the information,
report, certification, accountants’ letter or other material not delivered as
required by the Issuer or any Subcontractor of the Issuer;

 

(h)
any failure by the Issuer or any Subcontractor of the Issuer to:

 

(1)
deliver any information, report, certification, accountants’ letter or other
material when and as required under this clause 8.5, shall, except as provided
in clause 8.5(h)(2), immediately and automatically, without notice or grace
period, entitle the SF Manager, in its sole discretion:

 

(A)
to remove the Issuer or direct the Issuer to remove the Subcontractor of the
Issuer from the performance of any activities which the SF Manager reasonably
determines to constitute “participating in the servicing function” in relation
to the Securitisation Fund within the meaning of Item 1122 of Regulation AB; and

 

(B)
to replace such party with respect to such activities, each at the expense of
the Issuer, without payment (notwithstanding anything in the Transaction
Documents to the contrary) of any compensation to the Issuer; provided that to
the extent that any provision of the Transaction Documents expressly provides
for the survival of certain rights or obligations following termination of the
Issuer, such provision shall be given effect;

 
page 21

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(2)
deliver any information, report, certification or accountants’ letter when and
as required under clause 8.5(e) - (i) or (except as provided below) any failure
by the Issuer to identify pursuant to clause 8.5(f) any Subcontractor of the
Issuer "participating in the servicing function" within the meaning of Item 1122
of Regulation AB, which continues unremedied for ten calendar days after the
date on which such information, report, certification or accountants’ letter was
required to be delivered, shall entitle the SF Manager, in its sole discretion: 

 

(A)
to remove the Issuer or direct the Issuer to remove the Subcontractor of the
Issuer from the performance of any activities which the SF Manager reasonably
determines to constitute “participating in the servicing function” in relation
to the Securitisation Fund within the meaning of Item 1122 of Regulation AB; and

 

(B)
to replace such party with respect to such activities, in the case of the Issuer
or any Subcontractor of the Issuer, at the expense of the Issuer, without
payment (notwithstanding anything in the Transaction Documents to the contrary)
of any compensation to the Issuer;

 
provided that to the extent that any provision of the Transaction Documents
expressly provides for the survival of certain rights or obligations following
termination of the Issuer, such provision shall be given effect; and
 

(i)
the Issuer shall promptly reimburse the SF Manager (or any designee of the SF
Manager), for all reasonable expenses incurred by the SF Manager (or such
designee), as such are incurred, in connection with the termination of the
Issuer and the transfer of servicing activities within the meaning of Item 1122
of Regulation AB to a successor. The provisions of this clause 8.5(i) shall not
limit whatever rights the SF Manager may have under other provisions of the
Transaction Documents or otherwise, whether in equity or at law, such as an
action for damages, specific performance or injunctive relief.

 

8.6
Direction of claims by the SF Manager

 

(a)
If the Issuer is entitled to recover from the accounting firm providing the
accountant's letter referred to in clause 8.5(g) by any action, proceeding,
claim or demand (for the purpose of this clause 8.6, a Claim), the Issuer must
if the Issuer in good faith determines that it is entitled to do so after taking
professional advice pursue such Claim and must promptly notify the SF Manager in
writing of such Claim.

 

(b)
Upon notice to the SF Manager of any such Claim under clause 8.6(a), the SF
Manager will have the option to assume the direction of that Claim (including
the employment of legal advisers selected by the Issuer but approved by the SF
Manager subject to the payment by the Issuer of all fees and expenses).

 
page 22

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(c)
If the Issuer receives notice from the SF Manager of its election to direct the
Claim and the SF Manager approves the legal advisers selected by the Issuer for
the purposes of that Claim, the Issuer will not be liable to the SF Manager
under this clause 8.6 for any fees or expenses subsequently incurred by the SF
Manager in connection with the Claim unless the Issuer does not employ legal
advisers approved by or on behalf of the SF Manager to represent the SF Manager
within a reasonable time after notice of the Claim.

 

8.7
Direction of defence of claims

 

(a)
If any action, proceeding, claim or demand brought against the SF Manager in
connection with (i) any untrue statement of a material fact contained or alleged
to be contained in the Issuer Information referred to in clause 8.5(g) or (ii)
the omission or alleged omission to state in the Issuer Information a material
fact required to be stated in the Issuer Information or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading (for the purpose of this clause 8.7, a Claim), the
Issuer will have the option to assume the direction of that Claim (including the
employment of legal advisers selected by the Issuer but approved by the SF
Manager subject to the payment by the Issuer of all fees and expenses).

 

(b)
If the Issuer notifies the SF Manager in writing of its election to direct the
defence of a Claim brought against the Issuer and the SF Manager approves the
legal advisers selected by the Issuer for the purposes of the defence of that
Claim, the Issuer will not be liable to the SF Manager under this clause 8.7 for
any fees or expenses subsequently incurred by the SF Manager in connection with
the Claim against the Issuer unless the Issuer does not employ legal advisers
approved by or on behalf of the SF Manager to represent the Issuer within a
reasonable time after notice of the Claim.

 

(c)
If any Claim brought against the Issuer is settled with respect to the Issuer
with the consent of the SF Manager or if there is a final judgement against the
Issuer in relation to it, the Issuer agrees to indemnify and hold harmless the
SF Manager from and against any loss or liability by reason of such settlement
or judgement (other than any fees and expenses incurred in circumstances where
the Issuer is not liable for them under clause 8.7(b), or any fees and expenses
incurred in connection with any Claim brought against the Issuer that is settled
with respect to the Issuer or compromised by the Issuer without the consent of
the SF Manager (unless the SF Manager has unreasonably withheld its consent)).

 

--------------------------------------------------------------------------------

9
Events of Default

 

9.1
Operation of clause 9

 
Clauses 9.2 to 9.4 only have effect on and from the Termination Date.
 
page 23

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

9.2
Effect of Event of Default

 

(a)
Upon or at any time after the occurrence of an Event of Default the Note Holder
or the OF Manager may by notice to the Issuer and the SF Manager declare that
the Outstanding Moneys are immediately due and payable.

 

(b)
The Issuer must and the SF Manager must cause the Issuer to upon receipt of a
notice under clause 9.2(a) immediately repay in full the Outstanding Moneys to
the Note Holder.

 

9.3
Issuer to continue to perform

 

(a)
If the Note Holder or OF Manager makes any declaration under clause 9.2:

 

(1)
the declaration does not affect or diminish the duties and obligations of the
Issuer or the SF Manager under the Transaction Documents; and

 

(2)
each of the Issuer and the SF Manager must continue to perform its obligations
under the Transaction Documents as if the declaration had not been made, subject
to any directions that may be given by the Note Holder or the OF Manager from
time to time under any Transaction Document.

 

(b)
Clause 9.3(a) does not affect the obligations of the Issuer or the SF Manager
under clause 9.2.

 

9.4
Enforcement

 

(a)
The Material Documents may be enforced without notice to or consent by the
Issuer or SF Manager or any other person even if the Note Holder accepts any
part of the Outstanding Moneys after an Event of Default or there has been any
other Event of Default.

 

(b)
Neither the Note Holder nor the OF Manager is liable to any Transaction Party
for any loss or damage a Transaction Party may suffer, incur or be liable for
arising out of or in connection with the Note Holder or OF Manager exercising
any Power under any Material Document.

 

--------------------------------------------------------------------------------

10
Trustee Limitation of Liability Protection

 

10.1
Limitation of Liability - Issuer

 

(a)
Clause 26 of the Master Trust Deed applies to the obligations and liabilities of
the Issuer and SF Manager under this agreement.

 

(b)
The Issuer enters into this agreement in its capacity as trustee of the
Securitisation Fund and in no other capacity (except where the Transaction
Documents provide otherwise). Subject to clause 10.1(d) below, a liability of
the Issuer arising under or in connection with this agreement or the
Securitisation Fund is limited to and can be enforced against the Issuer only to
the extent to which it can be satisfied out of the assets and property of the
Securitisation Fund which are available to satisfy the right of the Issuer to be
exonerated or indemnified for the liability. This limitation of the Issuer’s
liability applies despite any other provision of this agreement and extends to
all liabilities and obligations of the Issuer in any way connected with any
representation, warranty, conduct, omission, agreement or transaction related to
this agreement or the Securitisation Fund.

 
page 24

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(c)
Subject to clause 10.1(d), no person (including any Relevant Party) may take
action against the Issuer in any capacity other than as trustee of the
Securitisation Fund or seek the appointment of a receiver (except under the
Security Trust Deed), or a liquidator, an administrator or any similar person to
the Issuer or prove in any liquidation, administration or arrangement of or
affecting the Issuer (except in relation to the assets of the Securitisation
Fund).

 

(d)
The provisions of this clause 10.1 shall not apply to any obligation or
liability of the Issuer to the extent that it is not satisfied because under a
Transaction Document or by operation of law there is a reduction in the extent
of the Issuer’s indemnification or exoneration out of the assets of the
Securitisation Fund, as a result of the Issuer’s fraud, negligence or wilful
default.

 

(e)
It is acknowledged that the Relevant Parties are responsible under this
agreement or the other Transaction Documents for performing a variety of
obligations relating to the Securitisation Fund. No act or omission of the
Issuer (including any related failure to satisfy its obligations under this
agreement) will be considered fraud, negligence or wilful default of the Issuer
for the purposes of clause 10.1(d) to the extent to which the act or omission
was caused or contributed to by any failure by any Relevant Party or any other
person who has been delegated or appointed by the Issuer in accordance with the
Transaction Documents to fulfil its obligations relating to the Securitisation
Fund or by any other act or omission of a Relevant Party or any other person.

 

(f)
No attorney, agent, receiver or receiver and manager appointed in accordance
with this agreement or any other Transaction Document has authority to act on
behalf of the Issuer in a way which exposes the Issuer to any personal liability
and no act or omission of any such person will be considered fraud, negligence
or wilful default of the Issuer for the purposes of clause 10.1(d).

 

(g)
In this clause 10.1, Relevant Parties means any party to a Transaction Document
other than the Issuer.

 

(h)
The Issuer is not obliged to do or refrain from doing anything under this
agreement (including incur any liability) unless the Issuer’s liability is
limited in the same manner as set out in clauses 10.1(b) to 10.1(f).

 

10.2
Limitation of Liability - Note Holder

 

(a)
Clause 26 of the Master Trust Deed applies to the obligations and liabilities of
the Note Holder and OF Manager under this agreement.

 

(b)
The Note Holder enters into this agreement only in its capacity as trustee of
the Origination Fund and no other capacity. A liability of the Note Holder
arising under or in connection with this agreement is limited to and can be
enforced against the Note Holder only to the extent to which it can be satisfied
out of property of the Origination Fund out of which the Note Holder is actually
indemnified for the liability. This limitation of the Note Holder’s liability
applies despite any other provision of this agreement and extends to all
liabilities and obligations of the Note Holder in any way connected with any
representation, warranty, conduct, omission, agreement or transaction related to
this agreement.

 
page 25

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(c)
The parties other than the Note Holder may not take action against the Note
Holder in any capacity other than as trustee of the Origination Fund or seek the
appointment of a receiver (except in relation to property of the Origination
Fund), a liquidator, an administrator or any similar person to the Note Holder
or prove in any liquidation, administration or arrangement of or affecting the
Note Holder (except in relation to property of the Origination Fund).

 

(d)
The provisions of this clause 10.2 shall not apply to any obligation or
liability of the Note Holder to the extent that it is not satisfied because
under the Master Trust Deed establishing the Origination Fund or by operation of
law there is a reduction in the extent of the Note Holder’s indemnification out
of the assets of the Origination Fund, as a result of the Note Holder’s fraud,
negligence or wilful default.

 

(e)
It is acknowledged that the OF Manager is responsible under the Master Trust
Deed establishing the Origination Fund for performing a variety of obligations
relating to the Origination Fund, including under this agreement. No act or
omission of the Note Holder (including any related failure to satisfy its
obligations or breach of representation or warranty under this agreement) will
be considered fraud, negligence or wilful default of the Note Holder for the
purposes of clause 10.2(d) to the extent to which the act or omission was caused
or contributed to by any failure by the OF Manager or any other person to fulfil
its obligations relating to the Origination Fund or by any other act or omission
of the OF Manager or any other person.

 

(f)
No attorney, agent, receiver or receiver and manager appointed in accordance
with this agreement has authority to act on behalf of the Note Holder in a way
which exposes the Note Holder to any personal liability and no act or omission
of any such person will be considered fraud, negligence or wilful default of the
Note Holder for the purposes of clause 10.2(d).

 

(g)
The Note Holder is not obliged to do or refrain from doing anything under this
agreement (including incur any liability) unless the Note Holder’s liability is
limited in the same manner as set out in clauses 10.2(a) to 10.2(f).

 
 

10.3
Wilful Default of the Issuer and the Note Holder

 
For the purposes of this agreement, the expression "wilful default":
 

(a)
in relation to the Issuer and the Note Holder, means a wilful default of this
agreement by the Issuer or the Note Holder, as the case may be:

 

(1)
other than a default which:

 
page 26

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(A)
arises out of a breach of a Transaction Document by a person other than the
Issuer, Note Holder or any person referred to in clause 10.3(b) in relation to
the Issuer or the Note Holder;

 

(B)
arises because some other act or omission is a precondition to the relevant act
or omission of the Issuer or the Note Holder, and that other act or omission
does not occur;

 

(C)
is in accordance with a lawful court order or direction or is required by law;
or

 

(D)
is in accordance with an instruction or direction given to it by any person in
circumstances where that person is authorised to do so by any Transaction
Document; and

 

(2)
in circumstances where had it not committed that default it would have been
entitled to recoupment, reimbursement or a right of indemnity for its costs and
expenses (if any) in complying with this agreement from the Fund.

 

(b)
A reference to the "fraud", "negligence" or "wilful default" of the Issuer or
the Note Holder means the fraud, negligence or wilful default of the Issuer or
the Note Holder, as the case may be, and of the officers or employees, but not
of the agents or delegates of the Issuer or Note Holder, unless the Issuer or
the Note Holder is liable for the acts or omissions of such other person under
the terms of this agreement.

 

--------------------------------------------------------------------------------

11
Indemnities

 

11.1
General indemnity

 

(a)
Subject to clause 10.1 the Issuer, to the extent it is permitted or contemplated
under the terms of the Master Trust Deed, indemnifies on a full indemnity basis
(including legal costs and expenses charged at the usual commercial rates of the
relevant legal services provider) and out of the property of the Securitisation
Fund the Note Holder and OF Manager against any claim, action, damage, loss,
liability, cost, charge, expense, outgoing or payment which the Note Holder or
OF Manager, as the case may be, or an Attorney of the Note Holder or OF Manager
pays, suffers, incurs or is liable for, in respect of any of the following:

 

(1)
a Funding Portion required by a Funding Notice, not being made for any reason,
but excluding any default by the Note Holder or OF Manager, as the case may be;

 

(2)
any repayment or prepayment of all or part of a Funding Portion being made on a
date other than the relevant Payment Date.

 

(b)
Without limitation to the indemnity contained in clause 11.1(a), that indemnity
includes the amount determined by the Note Holder or OF Manager, as the case may
be, as being incurred by reason of the liquidation or re-employment of deposits
or other funds acquired or contracted for by the Note Holder or OF Manager, as
the case may be to fund or maintain the Principal Outstanding or the relevant
Funding Portion and includes, but is not limited to, loss of margin.

 
page 27

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

11.2
Continuing indemnities and evidence of loss

 

(a)
Each indemnity of the Issuer contained in this agreement is a continuing
obligation of the Issuer, despite:

 

(1)
any settlement of account; or

 

(2)
the occurrence of any other thing,

 
and remains in full force and effect until:
 

(3)
all moneys owing, contingently or otherwise, under any of the Material Documents
have been paid in full; and

 

(4)
the Outstanding Moneys are fully and finally repaid.

 

(b)
Each indemnity of the Issuer contained in this agreement is an additional,
separate and independent obligation of the Issuer and no one indemnity limits
the generality of any other indemnity.

 

(c)
Each indemnity of the Issuer contained in this agreement survives the
termination of any Transaction Document.

 

(d)
A certificate under the hand of an Officer of the OF Manager detailing the
amount of any damage, loss, liability, cost, charge, expense, outgoing or
payment covered by any indemnity in this agreement is sufficient evidence unless
the contrary is proved.

 

11.3
Funds available for indemnity

 
The obligations of the Issuer under this clause 11 shall be payable solely to
the extent of funds invested or available for investment under clause 3.
 

11.4
Negligence, wilful default or breach of law

 
The indemnities in this clause 11 do not extend to any liability, loss, cost,
charge or expense that is finally and judicially determined to result from any
negligence, wilful default or breach of law by the other parties to this
agreement.
 

11.5
Notification from Note Holder or OF Manager

 
If the Note Holder or the OF Manager receives written notice of any act, matter
or thing which may give rise to a liability, loss, cost, charge or expense in
relation to which the Issuer would be required to indemnify it under this clause
11, the Note Holder or the OF Manager (as the case may be) will notify the
Issuer of that act, matter or thing giving such details as it is practicable to
give as soon as it is reasonably practicable and in any event within 5 Banking
Days of it coming to its attention, provided that failure to do so will not
result in any loss or reduction in the indemnity contained in this clause 11
unless the Issuer has been prejudiced in any material respect by such failure.
 
page 28

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

--------------------------------------------------------------------------------

12
Tax, costs and expenses

 

12.1
Tax

 

(a)
The Issuer must and the SF Manager must cause the Issuer to pay any Tax, other
than an Excluded Tax in respect of the Securitisation Fund or a Tax referred to
in clause 12.3, in respect of the execution, delivery, performance, release,
discharge, amendment, enforcement or attempted enforcement or otherwise in
respect of any of the following:

 

(1)
any Material Document;

 

(2)
any agreement or document entered into or signed under any Material Document;
and

 

(3)
any transaction contemplated under any Material Document or any agreement or
document described in clause 12.1(a)(2).

 

(b)
The Issuer must and the SF Manager must cause the Issuer to pay any fine,
penalty or other cost in respect of a failure to pay any Tax described in clause
12.1(a) except to the extent that the fine, penalty or other cost is caused by
the Note Holder's failure to lodge money received from the Issuer before the due
date for lodgement.

 

(c)
The Issuer indemnifies out of the property of the Securitisation Fund the Note
Holder against any amount payable under clause 12.1(a) or 12.1(b) or both.

 

12.2
Costs and expenses

 
The Issuer must, and the SF Manager must cause the Issuer to, pay all costs and
expenses of the Note Holder and the OF Manager and any employee, Officer, agent
or contractor of the Note Holder and the OF Manager in relation to:
 

(a)
the negotiation, preparation, execution, delivery, stamping, registration,
completion, variation and discharge of any Material Document or any agreement or
document described in clause 12.1(a);

 

(b)
the enforcement, protection or waiver, or attempted enforcement or protection,
of any rights under any Material Document or any agreement or document described
in clause 12.1(a);

 

(c)
the consent or approval of the Note Holder or OF Manager given under any
Material Document or any agreement or document described in clause 12.1(a); and

 

(d)
any enquiry by any Governmental Agency involving a Transaction Party,

 
including, but not limited to, any administration costs of the Note Holder or
the OF Manager, as the case may be, in connection with the matters referred to
in clause 12.2(b) and 12.2(d) and any legal costs and expenses (charged at the
usual commercial rates of the relevant legal services provider) and any
professional consultant's fees for any of the above on a full indemnity basis.
 
page 29

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

12.3
Goods and services tax

 

(a)
Subject to clause 12.3(b), all amounts referred to in this agreement which are
relevant in determining a payment to be made by one party to another are
exclusive of GST unless specifically indicated otherwise.

 

(b)
If a party to this agreement is entitled to be indemnified or reimbursed for any
cost or expense incurred by that party, then the indemnity or reimbursement will
be calculated by reference to the GST-exclusive amount of that cost or expense,
increased by an amount equal to that part of the cost or expense for which the
party or its representative member is not entitled to an input tax credit but
would be entitled if that entity was entitled to a full input tax credit. For
the avoidance of doubt, the amount calculated under this clause 12.3(b) is a
GST-exclusive amount.

 

(c)
If GST is levied or imposed on or in respect of any supply made under or in
connection with this agreement for which the consideration is a monetary
payment, then the consideration provided for that supply is increased by an
amount equal to the consideration multiplied by the rate at which that GST is
levied or imposed. This additional amount is payable to the party with the
liability to remit GST in the manner and at the time when the consideration to
which it relates is payable.

 

(d)
The recipient of any consideration for a taxable supply (whether in money or
otherwise) must provide to the other party a GST tax invoice (or any other thing
required under any legislation concerned with GST) in the form required by the A
New Tax System (Goods and Services Tax) Act 1999 or that other legislation.

 

(e)
Where an "adjustment event", as defined in the A New Tax System (Goods and
Services Tax) Act 1999 occurs under this agreement, the parties shall do all
things necessary to ensure that the adjustment event may be appropriately
recognised, including the issue of an "adjustment note", as that term is defined
in that Act.

 

--------------------------------------------------------------------------------

13
Interest on overdue amounts

 

13.1
Payment of interest

 
The Issuer must, and the SF Manager must cause the Issuer to, pay interest on:
 

(a)
any of the Outstanding Moneys due and payable, but unpaid; and

 

(b)
on any interest payable but unpaid in accordance with clause 5.

 

13.2
Accrual of interest

 
The interest payable under this clause 13:
 

(a)
accrues from day to day from and including the due date for payment up to the
actual date of payment, before and, as an additional and independent obligation,
after any judgment or other thing into which the liability to pay the
Outstanding Moneys becomes merged; and

 

(b)
may be capitalised by the Note Holder on any relevant Payment Date.

 
page 30

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

13.3
Rate of interest

 
The rate of interest payable under this clause 13 on any part of the Outstanding
Moneys is the higher of:
 

(a)
the Overdue Rate; and

 

(b)
the rate fixed or payable under a judgment or other thing referred to in clause
13.2(a).

 

--------------------------------------------------------------------------------

14
Assignment

 

14.1
Assignment by Transaction Party

 
A Transaction Party must not transfer or assign any of its rights or obligations
under any Material Document without the prior written consent of the OF Manager,
the Note Holder and each Designated Rating Agency.
 

14.2
Assignment by Note Holder and OF Manager

 
Neither the Note Holder nor the OF Manager may assign any of its rights or
transfer by novation any of its rights and obligations under this agreement or
any Note without the prior written consent of the other parties and a prior
written notice of such assignment been given to each Designated Rating Agency.
Any such assignment must contain an acknowledgment that the assignee is bound by
the provisions of this agreement.
 

14.3
Assist transfer or assignment

 
At the request of the Note Holder or OF Manager, the Issuer and the SF Manager
must do any thing including, but not limited to, executing any documents or
amending any Material Document, to effect any transfer or assignment under this
clause 14.
 

14.4
Participation permitted

 
The Note Holder and OF Manager may grant by way of sub-participation (being a
right to share in the financial effects of this agreement, without any rights
against the Issuer) all or part of the Note Holder's or OF Manager’s, as the
case may be, rights and benefits under this agreement to any other person
without having to obtain the consent of or to notify the Issuer or the SF
Manager.
 

14.5
Lending Office

 

(a)
The Note Holder may change its Lending Office at any time.

 

(b)
The Note Holder must promptly notify the Issuer and the SF Manager of any such
change.

 

14.6
Disclosure

 
Any party may disclose to a proposed assignee, transferee or sub-participant any
information relating to any other party or the Transaction Documents whether or
not confidential and whether or not the disclosure would be in breach of any law
or of any duty owed to that other party.
 
page 31

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

14.7
No increase in costs

 
If the Note Holder or OF Manager assigns or transfers any of its rights or
obligations under any Material Document or changes its Lending Office the Issuer
is not required to pay any net increase in the aggregate amount of costs, Taxes,
fees or charges which:
 

(a)
are a direct consequence of the transfer or assignment or change of Lending
Office; and

 

(b)
the Note Holder or OF Manager as the case may be, or its transferee or assignee
was aware of or ought reasonably to have been aware of, at the time of the
transfer or assignment or change of Lending Office.

 

--------------------------------------------------------------------------------

15
General

 

15.1
Confidential information

 
The Note Holder and OF Manager may, for the purpose of exercising any Power,
disclose to any person any documents or records of, or information about, any
Transaction Document, or the assets, business or affairs of any Transaction
Party, whether or not confidential and whether or not the disclosure would be in
breach of any law or of any duty owed to any Transaction Party.
 

15.2
Performance by Note Holder of obligations

 
If a Transaction Party defaults in fully and punctually performing any
obligation contained or implied in any Transaction Document, the Note Holder and
OF Manager may, without prejudice to any Power do all things necessary or
desirable, in the opinion of the Note Holder or OF Manager, as the case may be,
to make good or attempt to make good that default to the satisfaction of the
Note Holder or OF Manager, as the case may be.
 

15.3
Transaction Party to bear cost

 
Without prejudice to clause 10, any thing which must be done by a Transaction
Party under any Material Document, whether or not at the request of the Note
Holder or OF Manager, must be done at the cost of the Transaction Party.
 

15.4
Notices

 

(a)
Any notice or other communication including, but not limited to, any request,
demand, consent or approval, to or by a party to any Material Document:

 

(1)
must be in legible writing and in English addressed as shown below (or if sent
by facsimile, to the facsimile numbers below) and marked to the attention of the
following:

 

(A)
if to the Note Holder:

 
page 32

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

Address:
Level 12

123 Pitt Street
Sydney, NSW, 2000
 

Attention:
Head of Debt Markets/Manager - Securitisation

 

Facsimile:
(02) 9221 7870; and

 

(B)
if to the Issuer:

 

Address:
Level 12

123 Pitt Street
Sydney, NSW, 2000
 

Attention:
Head of Debt Markets/Manager - Securitisation

 

Facsimile:
(02) 9221 7870;

 

(C)
if to the SF Manager:

 

Address:
Level 16,

360 Collins Street,
Melbourne, Victoria 3000
 

Attention:
Manager - Capital Markets

 

Facsimile:
(03) 9605 6200; and

 

(D)
if to the OF Manager:

 

Address:
Level 16,

360 Collins Street,
Melbourne, Victoria 3000
 

Attention:
Manager - Capital Markets

 

Facsimile:
(03) 9605 6200;

 
or as specified to the sender by any party by notice;
 

(2)
where the sender is a company, must be signed by an Officer or under the common
seal of the sender;

 

(3)
is regarded as being given by the sender and received by the addressee:

 

(A)
if by delivery in person, when delivered to the addressee;

 

(B)
if by post, on delivery to the addressee; or

 

(C)
if by facsimile transmission, as long as it is legibly received, when
transmitted to the addressee,

 
but if the delivery or receipt is on a day which is not a Banking Day or is
after 4.00 pm (addressee's time) it is regarded as received at 9.00 am on the
following Banking Day;
 

(4)
can be relied upon by the addressee and the addressee is not liable to any other
person for any consequences of that reliance if the addressee believes it to be
genuine, correct and authorised by the sender; and

 
page 33

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(5)
if to the Note Holder must be copied to the OF Manager and if to the Issuer must
be copied to the SF Manager.

 

(b)
A facsimile transmission is regarded as legible unless the addressee telephones
the sender within 2 hours after the transmission is received or regarded as
received under clause 15.4(a)(3) and informs the sender that it is not legible.

 

(c)
In this clause 15.4, a reference to an addressee includes a reference to an
addressee's Officers, agents or employees.

 

15.5
Governing law and jurisdiction

 

(a)
This agreement is governed by the laws of New South Wales.

 

(b)
The parties irrevocably submit to the non-exclusive jurisdiction of the courts
of New South Wales.

 

15.6
Prohibition and enforceability

 

(a)
Any provision of, or the application of any provision of, any Material Document
or any Power which is prohibited in any jurisdiction is, in that jurisdiction,
ineffective only to the extent of that prohibition.

 

(b)
Any provision of, or the application of any provision of, any Material Document
which is void, illegal or unenforceable in any jurisdiction does not affect the
validity, legality or enforceability of that provision in any other jurisdiction
or of the remaining provisions in that or any other jurisdiction.

 

15.7
Waivers

 

(a)
Waiver of any right arising from a breach of this agreement or of any Power
arising upon default under this agreement must be in writing and signed by the
party granting the waiver.

 

(b)
A failure or delay in exercise, or partial exercise, of:

 

(1)
a right arising from a breach of this agreement; or

 

(2)
a Power created or arising upon default under this agreement,

 
does not result in a waiver of that right or Power.
 

(c)
A party is not entitled to rely on a delay in the exercise or non-exercise of a
right or Power arising from a breach of this agreement or on a default under
this agreement as constituting a waiver of that right or Power.

 

(d)
A party may not rely on any conduct of another party as a defence to exercise of
a right or Power by that other party.

 

(e)
This clause may not itself be waived except by writing.

 

15.8
Variation

 
A variation of any term of this agreement must be in writing and signed by the
parties. No variation may be made if it will cause the current rating of any
bonds issued by the Issuer to be downgraded or withdrawn by any Designated
Rating Agency.
 
page 34

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

15.9
Cumulative rights

 
The Powers are cumulative and do not exclude any other right, power, authority,
discretion or remedy of the Note Holder or OF Manager.
 

15.10
Attorneys

 
Each of the Attorneys executing this agreement states that the Attorney has no
notice of the revocation of the power of attorney appointing that Attorney.
 

15.11
Binding Obligations

 
Each party to this agreement acknowledges that the obligations expressed in this
agreement are binding upon it.
 

15.12
Winding up of Securitisation Fund

 
Prior to the Termination Date, neither the Note Holder nor the OF Manager may
seek to terminate or wind up the Securitisation Fund as a consequence of any
breach of this agreement or any Note by the Issuer or the SF Manager.
 

15.13
Termination

 
This agreement can only be terminated on or after the Termination Date.
 

15.14
Counterparts

 

(a)
This agreement may be executed in any number of counterparts.

 

(b)
All counterparts, taken together, constitute 1 instrument.

 

(c)
A party may execute this agreement by signing any counterpart.

 
page 35

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

--------------------------------------------------------------------------------

Schedule 1 - Funding Notice (clause 4.2)
 
 

To:
Perpetual Limited

in its capacity as trustee of the Origination Fund
(Note Holder)
 
Attention: Head of Debt Markets/Manager - Securitisation
 

And:
ME Portfolio Management Limited

in its capacity as manager of the Origination Fund
(OF Manager)
 
Attention: Manager - Capital Markets
 

--------------------------------------------------------------------------------

 
We refer to the Payment Funding Facility Agreement dated [insert date]
(Agreement). Pursuant to clause 4 of the Agreement:
 

(a)
we give you notice that we wish to request the Issuer to issue to the Note
Holder a Note pursuant to the Agreement on [insert date] (Funding Date);

 

(b)
the aggregate principal amount of the Note is: $[insert amount];

 

(c)
we request that the proceeds be remitted to account number [insert details] at
[insert address] /[insert alternative instructions];

 

(d)
The relevant Payment Period is a [Quarterly/Monthly] Payment Period commencing
on the Funding Date;

 

(e)
The Issuer represents and warrants that:

 

(1)
[(except as disclosed in paragraph (e)(2))] each representation and warranty
given by it in the Agreement is to the best of its knowledge, true, correct and
not misleading as though it had been made at the date of this Funding Notice and
the Funding Date specified above in respect of the facts and circumstances then
subsisting;[ and]

 

(2)
details of the exceptions to paragraph (e)(1) are as follows: [insert details],
and the Issuer [has taken/proposes] the following remedial action [insert
details]];

 

(f)
The SF Manager represents and warrants that:

 

(1)
[(except as disclosed in paragraph (f)(2))] each representation and warranty
given by it in the Agreement is to the best of its knowledge, true, correct and
not misleading as though it had been made at the date of this Funding Notice and
the Funding Date specified above in respect of the facts and circumstances then
subsisting;[ and]

 

(2)
details of the exceptions to paragraph (f)(1) are as follows: [insert details],
and the SF Manager [has taken/proposes] the following remedial action [insert
details]].

 
Expressions defined in the Agreement have the same meaning when used in this
Funding Notice.
 
page 36

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
Dated: 
 
Signed for and on behalf of
ME Portfolio Management Limited
 
 

--------------------------------------------------------------------------------

Officer’s signature
 
 

--------------------------------------------------------------------------------

Name (please print)
 


Signed for and on behalf of
Perpetual Limited
 
 

--------------------------------------------------------------------------------

Officer’s signature
 
 

--------------------------------------------------------------------------------

Name (please print)
 
page 37

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

--------------------------------------------------------------------------------

Schedule 2 - Conditions
 
 
Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
 
PERPETUAL LIMITED
ABN 86 000 431 827
in its capacity as trustee of the SMHL Global Fund 2007-1


of Level 12, 123 Pitt Street, Sydney, NSW, 2000


(“Issuer”)


 
whose office for the purposes of payment is at Level 12, 123 Pitt Street,
Sydney, NSW, 2000 or such other address as the Issuer may notify to the Note
Holder from time to time.
 

1
Note

 

(a)
This Note certificate is issued as part of the Notes of SMHL Global Fund 2007-1.
The terms and conditions of the issue of this Note and repayment are constituted
by this Note and the Payment Funding Facility Agreement for the Issue and
Repayment of the Notes of SMHL Global Fund 2007-1 dated [insert date] between
the Issuer, the Note Holder, ME Portfolio Management Limited (ABN 79 005 964
134) of Level 16, 360 Collins Street, Melbourne, Victoria, in its capacity as
manager of the SMHL Global Fund 2007-1 (SF Manager) and ME Portfolio Management
Limited (ABN 79 005 964 134) of Level 16, 360 Collins Street, Melbourne,
Victoria, in its capacity as manager of the Superannuation Members’ Home Loans
Origination Fund No. 3 (OF Manager) (Agreement). Terms defined in the Agreement
have the same meaning when used in these Conditions.

 

(b)
Subject to clause 3, the Issuer promises to repay the principal amount in
accordance with the Agreement.

 

(c)
This Note may only be assigned or transferred with the prior written consent of
the Issuer and subject to and in accordance with the Agreement.

 

2
Derivation of payment

 
The parties acknowledge that the payments to be made by the Issuer under this
Note are derived by it from the receipts from a “mortgage” or “pool of
mortgages”, as those terms are defined in section 3 of the Duties Act 2000
(Vic).
 

3
Extent of liability of Issuer

 

(a)
Clause 26 of the Master Trust Deed applies to the obligations and liabilities of
the Issuer and SF Manager under this Note.

 

(b)
The Issuer issues this Note in its capacity as trustee of the Securitisation
Fund and in no other capacity (except where the Transaction Documents provide
otherwise). Subject to clause 3(d), a liability of the Issuer arising under or
in connection with this Note or the Agreement or the Securitisation Fund is
limited to and can be enforced against the Issuer only to the extent to which it
can be satisfied out of the assets and property of the Securitisation Fund which
are available to satisfy the right of the Trustee to be exonerated or
indemnified for the liability. This limitation of the Issuer’s liability applies
despite any other provision of this Note or the Agreement and extends to all
liabilities and obligations of the Issuer in any way connected with any
representation, warranty, conduct, omission, agreement or transaction related to
this Note or the Agreement.

 
page 38

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(c)
Subject to clause 3(d), no person (including any Relevant Party) may take action
against the Issuer in any capacity other than as trustee of the Securitisation
Fund or seek the appointment of a receiver (except under the Security Trust
Deed), or a liquidator, an administrator or any similar person to the Issuer or
prove in any liquidation, administration or arrangement of or affecting the
Issuer except in relation to the assets of the Securitisation Fund).

 

(d)
The provisions of this clause 3 shall not apply to any obligation or liability
of the Issuer to the extent that it is not satisfied because under a Transaction
Document or by operation of law there is a reduction in the extent of the
Issuer’s indemnification or exoneration out of the assets of the Securitisation
Fund, as a result of the Issuer’s fraud, negligence or wilful default.

 

(e)
It is acknowledged that the Relevant Parties are responsible under this Note and
the Agreement and the Transaction Documents for performing a variety of
obligations relating to the Securitisation Fund. No act or omission of the
Issuer (including any related failure to satisfy its obligations under this Note
or the Agreement) will be considered fraud, negligence or wilful default of the
Issuer for the purposes of clause 3(d) to the extent to which the act or
omission was caused or contributed to by any failure by any Relevant Party or
any other person who has been delegated or appointed by the Issuer in accordance
with the Transaction Documents to fulfil its obligations relating to the
Securitisation Fund or by any other act or omission of a Relevant Party or any
other person.

 

(f)
No attorney, agent, receiver or receiver and manager appointed in accordance
with this Note or the Agreement or any other Transaction Document has authority
to act on behalf of the Issuer in a way which exposes the Issuer to any personal
liability and no act or omission of any such person will be considered fraud,
negligence or wilful default of the Issuer for the purposes of clause 3(d).

 

(g)
In this clause 3, Relevant Parties means any party to a Transaction Document
other than the Issuer.

 

(h)
The Issuer is not obliged to do or refrain from doing anything under this Note
or the Agreement (including incur any liability) unless the Issuer’s liability
is limited in the same manner as set out in clauses 3(a) to 3(f).

 

4
Extent of liability of Note Holder

 

(a)
Clause 26 of the Master Trust Deed applies to the obligations and liabilities of
the Note Holder and OF Manager under this Note.

 

(b)
The Note Holder issues this Note only in its capacity as trustee of the
Origination Fund and no other capacity. A liability arising under or in
connection with this Note or the Agreement is limited to and can be enforced
against the Note Holder only to the extent to which it can be satisfied out of
property of the Origination Fund out of which the Note Holder is actually
indemnified for the liability. This limitation of the Note Holder’s liability
applies despite any other provision of this Note or the Agreement and extends to
all liabilities and obligations of the Note Holder in any way connected with any
representation, warranty, conduct, omission, agreement or transaction related to
this Note or the Agreement.

 
page 39

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(c)
The parties other than the Note Holder may not take action against the Note
Holder in any capacity other than as trustee of the Origination Fund or seek the
appointment of a receiver (except in relation to property of the Origination
Fund), a liquidator, an administrator or any similar person to the Note Holder
or prove in any liquidation, administration or arrangement of or affecting the
Note Holder (except in relation to property of the Origination Fund).

 

(d)
The provisions of this clause 4 shall not apply to any obligation or liability
of the Note Holder to the extent that it is not satisfied because under the
trust deed establishing the Origination Fund or by operation of law there is a
reduction in the extent of the Note Holder’s indemnification out of the assets
of the Origination Fund, as a result of the Note Holder’s fraud, negligence or
wilful default.

 

(e)
It is acknowledged that the OF Manager is responsible under the trust deed
establishing the Origination Fund for performing a variety of obligations
relating to the Origination Fund, including under this Note and the Agreement.
No act or omission of the Note Holder (including any related failure to satisfy
its obligations or breach of representation or warranty under this Note or the
Agreement) will be considered fraud, negligence or wilful default of the Note
Holder for the purposes of clause 4(d) to the extent to which the act or
omission was caused or contributed to by any failure by the OF Manager or any
other person to fulfil its obligations relating to the Origination Fund or by
any other act or omission of the OF Manager or any other person.

 

(f)
No attorney, agent, receiver or receiver and manager appointed in accordance
with this Note or the Agreement has authority to act on behalf of the Note
Holder in a way which exposes the Note Holder to any personal liability and no
act or omission of any such person will be considered fraud, negligence or
wilful default of the Note Holder for the purposes of clause 4(d).

 

(g)
The Note Holder is not obliged to do or refrain from doing anything under this
Note or the Agreement (including incur any liability) unless the Note Holder’s
liability is limited in the same manner as set out in clauses 4(a) to 4(f).

 

5
Wilful Default of the Issuer and Note Holder

 
For the purposes of this Note, the expression "wilful default":
 

(a)
in relation to the Issuer and the Note Holder, means a wilful default of this
Note and the Agreement by the Issuer or the Note Holder, as the case may be:

 

(1)
other than a default which:

 

(A)
arises out of a breach of a Transaction Document by a person other than the
Issuer, Note Holder or any person referred to in clause 5(b) in relation to the
Issuer or the Note Holder;

 

(B)
arises because some other act or omission is a precondition to the relevant act
or omission of the Issuer or the Note Holder, and that other act or omission
does not occur;

 

(C)
is in accordance with a lawful court order or direction or is required by law;
or

 
page 40

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

(D)
is in accordance with an instruction or direction given to it by any person in
circumstances where that person is authorised to do so by any Transaction
Document; and

 

(2)
in circumstances where had it not committed that default it would have been
entitled to recoupment, reimbursement or a right of indemnity for its costs and
expenses (if any) in complying with this Note and the Agreement from the Fund.

 

(b)
A reference to the "fraud", "negligence" or "wilful default" of the Issuer or
the Note Holder means the fraud, negligence or wilful default of the Issuer or
the Note Holder, as the case may be, and of the officers or employees, but not
of the agents or delegates of the Issuer or Note Holder, unless the Issuer or
the Note Holder is liable for the acts or omissions of such other person under
the terms of this Note and the Agreement.

 
page 41

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

--------------------------------------------------------------------------------

Schedule 3 - Report on assessment of compliance with Regulation AB servicing
criteria
 
 
ME Portfolio Management Limited
Level 16
360 Collins Street
Melbourne VIC 3000
 
 
[________________] (the "Asserting Party") is responsible for assessing
compliance as of June 30, [ ] and for the period from [  ] (date of issuance of
SMHL Global Fund 2007-1) through June 30, [ ] (the "Reporting Period") with the
servicing criteria set forth in Section 229.1122(d) of the Code of Federal
Regulations (the "CFR"), except for criteria 229.1122(d)[insert section numbers
in Regulation AB that are not applicable to Asserting Party] of the CFR, which
have not been determined pursuant to the transaction documents for the SMHL
Global Fund 2007-1 to be, and the Asserting Party has concluded are not,
servicing criteria that the Asserting Party performs, or in which the Asserting
Party participates, in relation to SMHL Global Fund 2007-1 (the "Applicable
Servicing Criteria"). This assessment of compliance is provided in relation to
SMHL Global Fund 2007-1.
 
The Asserting Party has assessed its compliance with the Applicable Servicing
Criteria for the Reporting Period and has concluded that the Asserting Party has
complied, in all material respects, with the Applicable Servicing Criteria in
relation to SMHL Global Fund 2007-1.
 
[____________], an independent registered public accounting firm, has issued an
attestation report on the assessment of compliance with the Applicable Servicing
Criteria for the Reporting Period as set forth in this assertion.
 


[NAME OF ASSERTING PARTY]
       
Date:
         
By:
     
Name:
         
Title:
 

    
page 42

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 

--------------------------------------------------------------------------------

Schedule 4 - Servicing Criteria to be addressed in assessment of compliance
 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
   
General Servicing Considerations
 
1122(d)(1)(i)
Policies and procedures are instituted to monitor any performance or other
triggers and events of default in accordance with the transaction agreements.
 
1122(d)(1)(ii)
If any material servicing activities are outsourced to third parties, policies
and procedures are instituted to monitor the third party’s performance and
compliance with such servicing activities.
 
1122(d)(1)(iii)
Any requirements in the transaction agreements to maintain a back-up servicer
for the mortgage loans are maintained.
 
1122(d)(1)(iv)
A fidelity bond and errors and omissions policy is in effect on the party
participating in the servicing function throughout the reporting period in the
amount of coverage required by and otherwise in accordance with the terms of the
transaction agreements.
   
Cash Collection and Administration
 
1122(d)(2)(i)
Payments on mortgage loans are deposited into the appropriate custodial bank
accounts and related bank clearing accounts no more than two business days
following receipt, or such other number of days specified in the transaction
agreements.
 
1122(d)(2)(ii)
Disbursements made via wire transfer on behalf of an obligor or to an investor
are made only by authorized personnel.
 
1122(d)(2)(iii)
Advances of funds or guarantees regarding collections, cash flows or
distributions, and any interest or other fees charged for such advances, are
made, reviewed and approved as specified in the transaction agreements.
 
1122(d)(2)(iv)
The related accounts for the transaction, such as cash reserve accounts or
accounts established as a form of overcollateralization, are separately
maintained (e.g., with respect to commingling of cash) as set forth in the
transaction agreements.
 
1122(d)(2)(v)
Each custodial account is maintained at a federally insured depository
institution as set forth in the transaction agreements. For purposes of this
criterion, "federally insured depository institution" with respect to a foreign
financial institution means a foreign financial institution that meets the
requirements of Rule 13k-1(b)(1) of the Securities Exchange Act.
 



page 43

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
 
1122(d)(2)(vi)
Unissued checks are safeguarded so as to prevent unauthorized access.
 
1122(d)(2)(vii)
Reconciliations are prepared on a monthly basis for all asset-backed securities
related bank accounts, including custodial accounts and related bank clearing
accounts. These reconciliations are (A) mathematically accurate; (B) prepared
within 30 calendar days after the bank statement cutoff date, or such other
number of days specified in the transaction agreements; (C) reviewed and
approved by someone other than the person who prepared the reconciliation; and
(D) contain explanations for reconciling items. These reconciling items are
resolved within 90 calendar days of their original identification, or such other
number of days specified in the transaction agreements.
   
Investor Remittances and Reporting
 
1122(d)(3)(i)
Reports to investors, including those to be filed with the Commission, are
maintained in accordance with the transaction agreements and applicable
Commission requirements. Specifically, such reports (A) are prepared in
accordance with timeframes and other terms set forth in the transaction
agreements; (B) provide information calculated in accordance with the terms
specified in the transaction agreements; (C) are filed with the Commission as
required by its rules and regulations; and (D) agree with investors’ or the
trustee’s records as to the total unpaid principal balance and number of
mortgage loans serviced by the Servicer.
 
1122(d)(3)(ii)
Amounts due to investors are allocated and remitted in accordance with
timeframes, distribution priority and other terms set forth in the transaction
agreements.
 
1122(d)(3)(iii)
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.
 
1122(d)(3)(iv)
Amounts remitted to investors per the investor reports agree with cancelled
checks, or other form of payment, or custodial bank statements.
 

 
page 44

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
   
Pool Asset Administration
 
1122(d)(4)(i)
Collateral or security on mortgage loans is maintained as required by the
transaction agreements or related mortgage loan documents.
 
1122(d)(4)(ii)
Mortgage loan and related documents are safeguarded as required by the
transaction agreements
 
1122(d)(4)(iii)
Any additions, removals or substitutions to the asset pool are made, reviewed
and approved in accordance with any conditions or requirements in the
transaction agreements.
 
1122(d)(4)(iv)
Payments on mortgage loans, including any payoffs, made in accordance with the
related mortgage loan documents are posted to the Servicer’s obligor records
maintained no more than two business days after receipt, or such other number of
days specified in the transaction agreements, and allocated to principal,
interest or other items (e.g., escrow) in accordance with the related mortgage
loan documents.
 
1122(d)(4)(v)
The Servicer’s records regarding the mortgage loans agree with the Servicer’s
records with respect to an obligor’s unpaid principal balance.
 
1122(d)(4)(vi)
Changes with respect to the terms or status of an obligor's mortgage loans
(e.g., loan modifications or re-agings) are made, reviewed and approved by
authorized personnel in accordance with the transaction agreements and related
pool asset documents.
 
1122(d)(4)(vii)
Loss mitigation or recovery actions (e.g., forbearance plans, modifications and
deeds in lieu of foreclosure, foreclosures and repossessions, as applicable) are
initiated, conducted and concluded in accordance with the timeframes or other
requirements established by the transaction agreements.
 
1122(d)(4)(viii)
Records documenting collection efforts are maintained during the period a
mortgage loan is delinquent in accordance with the transaction agreements. Such
records are maintained on at least a monthly basis, or such other period
specified in the transaction agreements, and describe the entity’s activities in
monitoring delinquent mortgage loans including, for example, phone calls,
letters and payment rescheduling plans in cases where delinquency is deemed
temporary (e.g., illness or unemployment).
 



page 45

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
SERVICING CRITERIA
APPLICABLE SERVICING CRITERIA
Reference
Criteria
 
1122(d)(4)(ix)
Adjustments to interest rates or rates of return for mortgage loans with
variable rates are computed based on the related mortgage loan documents.
 
1122(d)(4)(x)
Regarding any funds held in trust for an obligor (such as escrow accounts): (A)
such funds are analyzed, in accordance with the obligor’s mortgage loan
documents, on at least an annual basis, or such other period specified in the
transaction agreements; (B) interest on such funds is paid, or credited, to
obligors in accordance with applicable mortgage loan documents and state laws;
and (C) such funds are returned to the obligor within 30 calendar days of full
repayment of the related mortgage loans, or such other number of days specified
in the transaction agreements.
 
1122(d)(4)(xi)
Payments made on behalf of an obligor (such as tax or insurance payments) are
made on or before the related penalty or expiration dates, as indicated on the
appropriate bills or notices for such payments, provided that such support has
been received by the servicer at least 30 calendar days prior to these dates, or
such other number of days specified in the transaction agreements.
 
1122(d)(4)(xii)
Any late payment penalties in connection with any payment to be made on behalf
of an obligor are paid from the servicer’s funds and not charged to the obligor,
unless the late payment was due to the obligor’s error or omission.
 
1122(d)(4)(xiii)
Disbursements made on behalf of an obligor are posted within two business days
to the obligor’s records maintained by the servicer, or such other number of
days specified in the transaction agreements.
 
1122(d)(4)(xiv)
Delinquencies, charge-offs and uncollectible accounts are recognized and
recorded in accordance with the transaction agreements.
 
1122(d)(4)(xv)
Any external enhancement or other support, identified in Item 1114(a)(1) through
(3) or Item 1115 of Regulation AB, is maintained as set forth in the transaction
agreements.
 

 
page 46

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
Executed as an agreement:
 
 
ISSUER:


Signed for
Perpetual Limited
by its attorney in
the presence of:
 
/s/ Zachary Low
 
/s/ Craig Cullen
Witness
 
Attorney
     
Zachary Low
 
Craig Cullen
Name (please print)
 
Name (please print)



 
NOTE HOLDER:


Signed for
Perpetual Limited
by its attorney in
the presence of:
 
/s/ Zachary Low
 
/s/ Craig Cullen
Witness
 
Attorney
     
Zachary Low
 
Craig Cullen
Name (please print)
 
Name (please print)



page 47

--------------------------------------------------------------------------------




Payment Funding Facility Agreement - SMHL Global Fund 2007-1
 
SF MANAGER:


Signed for
ME Portfolio Management Limited
by its attorney in
the presence of:
 
/s/ Antonia Leung
 
/s/ Timothy D. Barton
Witness
 
Attorney
     
Antonia Leung
 
Timothy D. Barton
Name (please print)
 
Name (please print)



 
OF MANAGER:


Signed for
ME Portfolio Management Limited
by its attorney in
the presence of:
 
/s/ Antonia Leung
 
/s/ Timothy D. Barton
Witness
 
Attorney
     
Antonia Leung
 
Timothy D. Barton
Name (please print)
 
Name (please print)

 
page 48

--------------------------------------------------------------------------------




 